 1   RAMZY PAUL LADAH
     Nevada Bar No. 11405
 2   ANTHONY L. ASHBY
     Nevada Bar No. 4911
 3   JOSEPH C. CHU
     Nevada Bar No. 11082
 4   LADAH LAW FIRM
     517 S. Third Street
 5   Las Vegas, NV 89101
     litigation@ladahlaw.com
 6   T: 702.252.0055
     F: 702.248.0055
 7   Attorneys for Plaintiffs

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   SOFIA VELADORES, individually, and as            CASE NO. 2:17-cv-0062-RFB-VCF
     special administrator of the ESTATE OF
11   ROBERTO SANCHEZ, and as Guardian ad
     Litem of D.S. and I.S. and Rogelio Sanchez,
12   individually,                                    STIPULATION AND ORDER TO
                                                      EXTEND DEADLINE TO RESPOND TO
13                 Plaintiffs,                        DEFENDANTS’ MOTION FOR
                                                      SUMMARY JUDGMENT
14          vs.
                                                      (First Request)
15   LAS VEGAS METROPOLITIAN POLICE
     DEPARTMENT, a political subdivision of the
16   State of Nevada; OFFICER SOLON
     MCGILL, individually; DOES I through 10,
17   inclusive;

18                 Defendants.

19
            The above named parties, by and through their respective, undersigned counsel of record,
20
     hereby stipulate to a three-week extension of time for Plaintiffs to respond to Defendants’ Motion
21

22   for Summary Judgment, on file herein. (ECF No. 33).

23                                REASONS FOR REQUESTED EXTENSION
24          Defendants filed their Motion for Summary Judgment (ECF No. 33) on March 11, 2019,
25
     thus Plaintiffs’ response thereto is currently due on or before April 1, 2019. However, due to the
26
     undersigned’s recent and upcoming travel schedule, Plaintiffs requested, and Defendants’ counsel
27

28
 1   kindly agreed, to extend the deadline for Plaintiffs to respond to Defendants’ Motion for Summary

 2   Judgment to April 22, 2019.
 3
            The parties enter this stipulation in good faith, and not for reasons of delay or any other
 4
     untoward purpose.
 5

 6    DATED this 28th day of March, 2019.               DATED this 28th day of March, 2019.

 7    LEWIS BRISBOIS BISGAARD & SMITH                   LADAH LAW FIRM

 8    /s/: Robert W. Freeman, Jr., Esq.
      ROBERT W. FREEMAN, JR.                            /s/ Ramzy Paul Ladah, Esq.________
 9                                                      RAMZY PAUL LADAH
      Nevada Bar No. 3062                               Nevada Bar No. 11405
10    6385 S. Rainbow Blvd., Suite 600                  JOSEPH C. CHU
      Las Vegas, Nevada 89118                           Nevada Bar No. 11082
11    Attorneys for Defendants                          517 South Third Street
                                                        Las Vegas, NV 89101
12                                                      Attorneys for Plaintiffs

13

14
                                              ORDER
15
                                    1st
            IT IS SO ORDERED, this _______         April, 2019.
                                           day of March,  2019.
16

17                                             ________________________________
                                                     _______________________________
                                               RICHARD   F. BOULWARE, II
18
                                                     UNITED STATES DISTRICT JUDGE
                                               UNITED STATES DISTRICT JUDGE
19
                                                DATED this
20

21

22

23

24

25

26

27

28
                                                    2
